DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 06/01/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim(s) 1-11 and 16 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0005792 A1 to Miyamoto et al. (hereinafter “Miyamoto”) (previously of record).
Regarding claim 1, Miyamoto discloses a device for ligating tissue (see at least [0052]), comprising: a ligating element (18) having a proximal end (Fig. 2, portion proximal of stopper 21) and a distal end (Fig. 2, looped end indicated by #18); a releasable connector (17) on a distal end of a drive wire (9) releasably connected to the proximal end of the ligating element (see Fig. 2 and [0058]/[0072]; a cinch component (stopper 21) configured to cinch the ligating element around a target tissue (see Fig. 6 and [0060]/[0072]); an actuator assembly (5, see Fig. 2 and [0064]-[0067]) located at a proximal end of a catheter (6), wherein a pusher tube (8) and the drive wire (9) extend longitudinally through the catheter  (6); wherein the ligating element and the cinch component are configured to extend out from a distal end of the catheter (see Figs. 1-3) ; and wherein the actuator assembly includes: a first (31) and second handle (32) releasably attached to each other, wherein movement of the first and second handles together moves the ligating element, cinch component, and hook positioned in a first configuration (Fig. 2), and wherein movement of the first and second handles away from each other causes the ligating element, cinch component, and releasable connector to be in a second configuration (Figs. 4-5) (see [0071]-[0081]).
Miyamoto further discloses (claim 4) wherein the second handle comprises a clip (40)attached to its proximal end, wherein the clip is removably connected to the first handle (see Fig. 2 and [0067]-[0068]); (claim 5) wherein moving the first and second handles together again removes the releasable connector from the ligating element (see [0073]-[0081] and Figs. 5-6); (claim 7) wherein the releasable connector and the distal end of drive wire are retained within the pusher tube in a first configuration (Fig. 2), and wherein the releasable connector is distal to a distal end of the pusher tube in a second configuration (Fig. 3); (claim 8) wherein a proximal movement of the pusher tube exposes the releasable connector and proximal end of the ligating element (see [0056]); (claim 9) wherein the releasable connector comprises a hook (17, see Fig. 2 showing element 17 as a hook); (claim 10) wherein the ligating element is a clip comprising two legs connected at the distal end (see Fig. 2, the ligating element is seen to comprise two legs which are connected at their distal end by the v-shaped portion); (claim 11) wherein the cinch component is configured to irreversibly tighten the ligating element when moved distally over the ligating element (see [0072]).  

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0106107 A1 to Binmoeller et al. (hereinafter “Binmoeller”) (previously of record).
Regarding claim 1, Binmoeller discloses (see abstract; Figs. 1-7; and [0021]-[0046]) a device for ligating tissue (as shown in Figs. 1-7), comprising: a ligating element (30) having a proximal end (32) and a distal end (34); a releasable connector (60) on a distal end of a drive wire (75) releasably connected to the proximal end of the ligating element (see Figs. 1/3B and [0022] & [0032]-[0038]); a cinch component (84 + 45) configured to cinch the ligating element around a target tissue (see Figs. 4-7 and [0041]-[0045]); and an actuator assembly (e.g., handle disclosed at [0033]) located at a proximal end of the catheter (90); wherein a pusher tube (80) and the drive wire extend longitudinally through the catheter (90) (see Figs. 1-6 and [0039]-[0040]); wherein the ligating element and the cinch component are configured to extend out from a distal end of the catheter (see Fig. 4); wherein the actuator assembly includes: a first  and second handle releasably attached to each other (see [0033]/[0042]/[0045], it is inherent that if there is relative motion effected by the physician between stylet 75 and inner catheter 80, then there is some sort of handle that the physician is gripping at the proximal end of these structures to manipulate them, and since they undergo relative motion with respect to one another, they would require separate handles), wherein movement of the first and second handles together moves the ligating element, cinch component, and hook positioned in a first configuration (Fig. 4, [0039]-[0040]), and wherein movement of the first and second handles away from each other causes the ligating element, cinch component, and releasable connector to be in a second configuration (Fig. 5, [0041]-[0042]). 
Binmoeller further discloses (claim 2) wherein the cinch component is further configured to retain the releasable connector connected with the ligating element in a first configuration (Fig. 5), and configured to expose the releasable connector in a second configuration (Fig. 6) (see [0041]-[0045]); and (claim 6) wherein the cinch component is adjacent to a distal end of the pusher tube (see Figs. 4-5), and wherein the cinch component comprises a distal portion (45) configured to tighten the ligating element (see [0042]-[0045]), and a proximal portion (84) configured to retain the releasable connector on the ligating element (see [0039]-[0041]), wherein a distal movement of the cinch component exposes the proximal end of the ligating element (see Figs. 5-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller.
Regarding claim 12, Binmoeller discloses (see abstract; Figs. 1-7; and [0021]-[0046]) a method (Figs. 4-7; see also [0039]) of deploying a tissue ligating element, comprising the steps of: extending a ligating element (30) having a proximal end (32) removably connected to a hook (60) at a distal end of a drive wire (75) out of a catheter sheath (90) by moving a first and second handle (see [0033]/[0042]/[0045], it is inherent that if there is relative motion effected by the physician between stylet 75 and inner catheter 80, then there is some sort of handle that the physician is gripping at the proximal end of these structures to manipulate them, and since they undergo relative motion with respect to one another, they would require separate handles) together (see Figs. 4-7 and [0042]-[0045]) by retracting the catheter sheath proximally relative to a pusher tube (80) and the drive wire; wherein the drive wire comprises a proximal end connected to a first handle and wherein the pusher tube comprises a proximal end connected to a second handle (see [0033]/[0042]/[0045], it is inherent that if there is relative motion effected by the physician between stylet 75 and inner catheter 80, then there is some sort of handle that the physician is gripping at the proximal end of these structures to manipulate them, and since they undergo relative motion with respect to one another, they would require separate handles); repositioning the ligating element by moving the first and second handles together to move the pusher tube and drive wire together proximally and distally as needed (see [0028/[0044], in one embodiment there is a one-way arrangement, meaning that there is another suggested embodiment without the one-way arrangement which would allow the physician to reposition as needed similar to the disclosure at [0058]); tightening the ligating element and exposing the hook (see Fig. 6 and [0045]) by sliding a cinch component (84 + 45) at a distal end of the pusher tube (see Figs. 4-5) over the ligating element by moving the drive wire proximally while holding the pusher tube steady (see [0042]); and releasing the ligating element by removing the hook from the ligating element (see Fig. 6 and [0045]). 
Binmoeller further discloses (claim 14) wherein the cinch component comprises a distal portion (45) configured to tighten the ligating element, and a proximal portion (84) configured to retain the hook on the ligating element (see Figs. 4-7 and [0030]/[0042]-[0045]).
Binmoeller fails to specifically disclose wherein the extending step is done by moving the pusher tube and the drive wire in a distal direction; and wherein the tightening step is done by moving the pusher tube distally.  Rather, as discussed above, the extending step and tightening are done by relative motion using the other structure - the catheter sheath is retracted proximally relative to the pusher tube and drive wire rather than the pusher tube and drive wire being moved distally relative to the catheter sheath, and the drive wire is moved proximally relative to a stationary/held pusher tube rather than moving the pusher tube distally relative to the drive wire in order to move the cinch component to tighten the loop.  However, it is well known in the medical arts, and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify method steps by reversing the relative motion between two structures because it is routinely understood and well known that moving structure A proximally relative to structure B is equivalent to moving structure B distally relative to structure A.  In fact, Binmoeller recognizes this at [0045] - stating that the physician can achieve the same result by either 1) distally advancing stylet 75 relative to inner catheter 80, or b) proximally retracting inner catheter 80 relative to stylet 75.  Both options result in the same function - exposing the retainer junction.  Therefore, the fact that the claims merely distinguish from Binmoeller by virtue of relative motion in the opposite sense is not patentably distinct and would be an obvious modification of Binmoeller's disclosed method.
With respect to claim 17, when modified for the reasons set forth above, then Binmoeller would disclose wherein the step of tightening the ligating element is performed by moving the second handle in the distal direction independently of the first handle, and the step of exposing the hook is performed by moving the second handle in the proximal direction independently of the first handle, since Binmoeller discloses at [0042]/[0045] that the stylet 75 and inner catheter 80 are configured for relative motion relative to one another.

Response to Arguments
Applicant's arguments filed 06/01/2022, with respect to the claims as amended, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Miyamoto’s handles must both be moved simultaneously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is clear from the claim that the actuator assembly, which includes a first and second handle, operates in two states:  a first state where the handles are moved together to move the listed components into a first configuration, and a second state where the handles are moved away from each other to move the listed components into a second configuration.  The handles thus either move towards each other or move away from each other.  Nothing in the claim requires that both handles are simultaneously moving in order to move the listed components into the first configuration.  For example, the handles would still be moved together when the first handle is brought closer to the second handle, even if the second handle were stationary.  The second handle does not also have to be simultaneously moving towards the first handle for the handles to be moved together.  Accordingly, Applicant’s arguments are not persuasive.
With respect to Binmoeller, the rejection of claim 1 over Binmoeller has been updated above to include the newly added limitations to claim 1 (which were previously found in claim 3, now cancelled).  Binmoeller was not previously used to reject dependent claim 3 to reduce the number of duplicative rejections applied to dependent claims (i.e., previous claim 3 was already rejected over Miyamoto).  Additionally, that subject matter, which Applicant has added to claim 12 and alleges that Binmoeller doesn’t teach, is discussed in the new rejection of claim 12 above.  However, Binmoeller does disclose the limitations from claim 3, as discussed above, and therefore Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHAUN L DAVID/Primary Examiner, Art Unit 3771